Citation Nr: 1544854	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13 310-25A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a thyroid disease, to include Graves' disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1985.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for thyroid disease (to include Graves' disease) as new and material evidence had not been submitted.

The Veteran testified at a March 2014 Board hearing.  In April 2014, the Board sent the Veteran a letter informing him that it was unable to produce a written transcript of the March 2014 hearing and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he did not wish to have another hearing.

The underlying issue of entitlement to service connection for a thyroid disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a thyroid disease was originally denied in a January 2010 rating decision on the basis that there was no medical evidence that his thyroid disease was incurred or aggravated in service; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  Evidence received since the January 2010 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a thyroid disease, the absence of which was the basis of the previous denial.






CONCLUSIONS OF LAW

1.  The RO's January 2010 rating decision that denied the claim of service connection for a thyroid disease is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  The evidence received since the January 2010 RO decision is new and material and sufficient to reopen the claim of service connection for a thyroid disease.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In light of the Board's favorable decision in reopening the claim of service connection for a thyroid disease, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a thyroid disease in a January 2010 rating decision on the basis that there was no medical evidence that his thyroid disease was incurred or aggravated in service.  Specifically, the RO explained that the Veteran's service treatment records were negative for a diagnosis of or treatment for thyroid disease and that his VA treatment records did not link the disease to his history of mononucleosis in service.

The Veteran was notified of the RO's January 2010 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the January 2010 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the January 2010 denial includes medical literature from L. Gerstmann and M. Pender.  This literature indicates that a potential relationship exists between the mononucleosis virus and certain thyroid diseases.  In light of the evidence of a current thyroid disease and of treatment for mononucleosis in the Veteran's service treatment records, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's current thyroid disease may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a thyroid disease is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a thyroid disease is reopened, and the appeal is granted to this extent only.


REMAND

The Veteran contends that he has a current thyroid disease which is related to the mononucleosis virus that he experienced in service.  In February 2014, a VA physician reviewed the file and opined that there was no convincing evidence in medical literature to confirm the statement that there was a greater than 50 percent probability that the Veteran's Graves' disease was due to his positive monospot/mononucleosis in service.  The opinion provider specified that he was not implying that there was not any chance of a relationship between the current Graves' disease and the mononucleosis in service.  Rather, there was not a "greater than 50% probability" that the mononucleosis caused the Graves' disease.

The physician reasoned that he found several hypotheses that were being pursued about the possibility of a virus associated connection for the development of auto-immune hyperthyroidism (such as that associated with the Veteran's Graves' disease).  However, these hypotheses were mainly in animal models and had not yet been highly suggested in humans.  Additionally, the physician did not find any specific references to Epstein-Barr virus (the virus that most often causes mononucleosis).  The Veteran had other risk factors for thyroid disease, including a family history in his mother and a smoking history.  These are highly suggested risk factors and were more likely responsible.

Following the February 2014 opinion, the Veteran submitted medical literature which addresses the potential relationship between the mononucleosis virus and certain thyroid diseases.  Hence, a new opinion should be obtained upon remand which reflects consideration of the newly submitted medical literature.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) in October 2013 for records of treatment for a thyroid disease from Saint Mary's Regional Medical Center.  There do not appear to be any records from this facility included in the file and the AOJ has not otherwise taken any action to attempt to obtain the identified records. Therefore, a remand is necessary to attempt to obtain these identified relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Furthermore, following an October 2013 statement of the case, additional relevant VA treatment records from the VA Sierra Nevada Health Care System dated since September 2013 have been associated with the file by the AOJ.  These records are not listed in a subsequent February 2014 supplemental statement of the case.   As pertinent evidence was obtained by the AOJ subsequent to the October 2013 statement of the case and as this evidence was not considered by the AOJ, the Board is required to remand the issue on appeal for issuance of the necessary supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015) (providing that in certain circumstances, the Board cannot consider evidence in the first instance unless the appellant waives initial consideration by the AOJ).
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a thyroid disease, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a thyroid disease from Saint Mary's Regional Medical Center and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  Obtain all outstanding VA records of treatment from the VA Sierra Nevada Health Care System dated from August 2015 through the present and all such records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the physician who provided the February 2014 opinion to review all relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current thyroid disease.

For any thyroid disease diagnosed since June 2010 (including, but not limited to, Graves' disease), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current thyroid disease had its clinical onset in service, is related to the Veteran's mononucleosis in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall specifically acknowledge and comment on any thyroid diseases diagnosed since June 2010 (including, but not limited to, Graves' disease), the Veteran's mononucleosis in service, and all of the medical literature submitted by the Veteran.

The absence of evidence of treatment for thyroid problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion. 

The opinion provider must provide reasons for each opinion given.

If the February 2014 physician is unavailable or otherwise unable to provide the requested opinion, the case shall be referred to another VA physician with appropriate expertise to obtain the necessary opinion.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including all treatment records from the VA Sierra Nevada Health Care System dated since September 2013 and all additional evidence received since the February 2014 supplemental statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


